DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Terminal Disclaimer

The terminal disclaimer filed on 2/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,012,556, US 10,428,225, 9,890,289 have been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103

Claims 1, 3-6, 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vladimir et al. (EP 1 162 241 A2) in view of Nicholl et al. (US 2004/0235984 A1).
Regarding claim 1: Vladimir discloses a powder coating composition comprising:
(a) a first hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of at least 75 KOH/g, preferably a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir);
(b) A second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir).
(c) a crosslinker reactive with the first and second hydroxyl functional acrylic resins ([0024]-[0029] Vladimir); and
The ratio of the high hydroxyl acrylic resin to the low hydroxyl acrylic resin is greater than 0.5 in Examples 1-2, 4-5, 7 of Vladimir. 
(d) A filler can be any filler known in the art ([0032] Vladimir), but does not specifically name an acicular filler. 
Nicholl discloses coating powders which contain thermosetting film-forming resins such as acid-functional polyester resins and acid-functional acrylic resins. Suitable 
At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute  any of the aforementioned fillers of Vladimir, for wollastonite (an acicular filler) as taught by Nicholl, and would have been motivated to do so because the fillers of Vladimir and Nicholl are art recognized equivalents used for the same purpose in powder coating compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06 II.
Nicholl discloses the wollastonite extender/filler can be present in an amount of up to 120 parts per 100 parts resin ([0056] Nicholl), which corresponds to at least 10% by weight solids. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The combination of Vladimir and Nicholl doesn't specifically recite a gloss at 60° and 85° when applied to a substrate and cured. However, the powder coating produced in the combination of Vladimir and Nicholl is substantially identical to the powder coating produced in the instant specification at [0014]-[0016]. In particular, Examples 1-2 contain a first low hydroxyl functional acrylic having a hydroxyl value of 60 KOH/g, a high hydroxyl functional acrylic having a high hydroxyl value of 250 KOH/g, a blocked 
The powder coating is applied by spraying with an electrostatic gun ([0036] Vladimir), which is the same method of application in the present specification at [0014]. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, a prima facia case of obviousness has been established suggested by the combination of Vladimir and Nicholl having a gloss within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Regarding claim 3: The first acrylic powder resin of Vladimir preferably has a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir).
Regarding claims 4-5: Vladimir discloses the second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir). A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 6: Suitable fillers include wollastonite ([0056] Nicholl). 
Regarding claims 8-9: Nicholl discloses the wollastonite extender/filler can be present in an amount of up to 120 parts per 100 parts resin ([0056] Nicholl), which corresponds to at least 10% by weight solids (as in claim 7), at least 15% by weight solids (as in claim 8), and at least 25% by weight solids (as in claim 9) of the coating composition.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claims 10-11: Vladimir explains the best results are found if the Tg of the coatings ranges from 50 to 130 °C ([0038] Vladimir), but does not specifically disclose individual Tg of acrylic resins. However, the Tg of individual polyester resins in Example 1 is noteworthy, which are both above 35 °C. 


    PNG
    media_image1.png
    200
    417
    media_image1.png
    Greyscale

Therefore, a coating composition comprising W1 = 23/63 (i.e. 23 parts as in Example of Vladimir), and W2 = 40/63 (i.e. 40 parts as in Example 1), wherein the first and second resins have Tg of 50 °C results in a Tg of the coating of 50 °C.
Therefore the glass transition temperature of the first and second resins is a result-effective variable (MPEP 2144.05), since selection of the aforementioned Tg values results in a coating having a the best results, wherein the Tg of the coatings ranges from 50 to 130 °C ([0038] Vladimir) ([0038] Vladimir). Thus, a particular Tg within the scope of the claims is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claim 12: Example 1 of Vladimir comprises the first acrylic polymer (high hydroxyl resin) in an amount of 23 parts and second acrylic polymer (low hydroxyl resin), and therefore it can be determined the first acrylic polymer is present in an amount of 36 weight percent of the total combined weight of the first and second acrylic polymer. Likewise, Example 5 comprises 43 weight percent.
Regarding claim 13: Example 1 of Vladimir comprises the first acrylic polymer (high hydroxyl resin) in an amount of 23 parts and second acrylic polymer (low hydroxyl resin), and therefore it can be determined the first acrylic polymer is present in an amount of 36 weight percent of the total combined weight of the first and second acrylic polymer. Likewise, Example 5 comprises 43 weight percent.
Regarding claim 14: Isocyanate curing agents are used with excellent properties ([0025] Vladimir).
Regarding claim 15: Vladimir discloses the isocyanate component is in a stoichiometric amount relative to the reactive groups in the curing agent ([0031] Vladimir). Therefore, it can be determined this is equivalent to a 1.0 equivalents of isocyanate functionality for each equivalent of active hydrogen of the first and second hydroxyl functional acrylic resins.
Regarding claim 16: Vladimir is directed to a process of coating a substrate which process comprises:
(i) applying a powder coating composition to a substrate, 
(ii) melting the powder by convection or radiation heating. ([0036] Vladimir). 
An insoluble polymer network is formed. In particular, the powder coating has excellent solvent resistance and is has excellent adhesion to the substrate ([0051] Vladimir). 
The powder coating composition comprising:

(b) a second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir).
(c) a crosslinker reactive with the first and second hydroxyl functional acrylic resins ([0024]-[0029] Vladimir); and
The ratio of the high hydroxyl acrylic resin to the low hydroxyl acrylic resin is greater than 0.5 in Examples 1-2, 4-5, 7 of Vladimir. 
(d) a filler can be any filler known in the art ([0032] Vladimir), but does not specifically name an acicular filler. 
Nicholl discloses coating powders which contain thermosetting film-forming resins such as acid-functional polyester resins and acid-functional acrylic resins. Suitable fillers include calcium carbonate, barium sulfate, wollastonite (an acicular filler), talc ([0056] Nicholl). 
At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute  any of the aforementioned fillers of Vladimir, for wollastonite (an acicular filler) as taught by Nicholl, and would have been motivated to do so because the fillers of Vladimir and Nicholl are art recognized equivalents used for the same purpose in powder coating compositions, and one of ordinary skill in the art 
Nicholl discloses the wollastonite extender/filler can be present in an amount of up to 120 parts per 100 parts resin ([0056] Nicholl), which corresponds to at least 10% by weight solids. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
The combination of Vladimir and Nicholl doesn't specifically recite a gloss at 60° and 85° when applied to a substrate and cured. However, the powder coating produced in the combination of Vladimir and Nicholl is substantially identical to the powder coating produced in the instant specification at [0014]-[0016]. In particular, Examples 1-2 contain a first low hydroxyl functional acrylic having a hydroxyl value of 60 KOH/g, a high hydroxyl functional acrylic having a high hydroxyl value of 250 KOH/g, a blocked isocyanate crosslinker, wollastonite filler, and further additives. This is substantially identical to the composition suggested by the combination of Vladimir and Nicholl, wherein Vladimir teaches preference is given to the use of at least one resin with a hydroxyl number of less than 50 mg KOH/g in combination with a resin with a hydroxyl number of at least 200 mg KOH/g ([0020] Vladimir). Further, a blocked isocyanate crosslinker reactive with the first and second hydroxyl functional acrylic resins is utilized ([0024]-[0029] Vladimir). A wollastonite filler is taught in Nicholl.
The powder coating is applied by spraying with an electrostatic gun ([0036] Vladimir), which is the same method of application in the present specification at [0014]. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, a prima facia case of obviousness has been established suggested by the combination of Vladimir and Nicholl having a gloss within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 
Claims 1, 3-6, 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vladimir et al. (EP 1 162 241 A2) in view of Cramer et al. (US 2005/0064294 A1).
Regarding claim 1: Vladimir discloses a powder coating composition comprising:
(a) a first hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of at least 75 KOH/g, preferably a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir);
(b) a second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir).
(c) a crosslinker reactive with the first and second hydroxyl functional acrylic resins ([0024]-[0029] Vladimir); and
The ratio of the high hydroxyl acrylic resin to the low hydroxyl acrylic resin is greater than 0.5 in Examples 1-2, 4-5, 7 of Vladimir. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

Cramer discloses powder coating which contain acrylic resins and a filler including wollastonite (an acicular filler) (abstract Cramer). At the time of the invention, a person of ordinary skill in the art would have found it obvious to select wollastonite (an acicular filler) since Cramer teaches wollastonites are commercially available (0043] Cramer), and also teaches the working examples comprising wollastonite improve crack resistance ([0068] Cramer). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected wollastonite as the specific filler in Vladimir to arrive at the present invention. 
Cramer discloses the wollastonite filler can be present in an amount of 10 phr or more ([0046] Cramer), which corresponds to at least 10% by weight solids (as in claim 7),
The combination of Vladimir and Cramer doesn't specifically recite a gloss at 60° and 85° when applied to a substrate and cured. However, the powder coating produced in the combination of Vladimir and Nicholl is substantially identical to the powder coating produced in the instant specification at [0014]-[0016]. In particular, Examples 1-2 contain a first low hydroxyl functional acrylic having a hydroxyl value of 60 KOH/g, a high hydroxyl functional acrylic having a high hydroxyl value of 250 KOH/g, a blocked isocyanate crosslinker, wollastonite filler, and further additives. This is substantially 
The powder coating is applied by spraying with an electrostatic gun ([0036] Vladimir), which is the same method of application in the present specification at [0014]. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, a prima facia case of obviousness has been established suggested by the combination of Vladimir and Cramer having a gloss within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Regarding claim 3: The first acrylic powder resin of Vladimir preferably has a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir).
Regarding claims 4-5: Vladimir discloses the second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir). A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 6: Suitable fillers include wollastonite (abstract Cramer). 
Regarding claims 8-9: Cramer discloses the wollastonite filler can be present in an amount of 10 phr or more ([0046] Cramer), which corresponds to at least 15% by weight solids (as in claim 8), and at least 25% by weight solids (as in claim 9) of the coating composition. Examples 1-2 comprise wollastonite at a level of at least 25% by solids of the coating composition. 
Regarding claims 10-11: Vladimir explains the best results are found if the Tg of the coatings ranges from 50 to 130 °C ([0038] Vladimir), but does not specifically disclose individual Tg of acrylic resins. However, the Tg of individual polyester resins in Example 1 is noteworthy, which are both above 35 °C. 
As explained in US 5,631,330, the glass transition temperature of a mixture can be found by the following formula (col. 16 US 5,631,330)

    PNG
    media_image1.png
    200
    417
    media_image1.png
    Greyscale

Therefore, a coating composition comprising WI = 23/63 (i.e. 23 parts as in Example of Vladimir), and WII = 40/63 (i.e. 40 parts as in Example 1), wherein the first and second resins have Tg of 50 °C results in a Tg of the coating of 50 °C.
Therefore the glass transition temperature of the first and second resins is a result-effective variable (MPEP 2144.05), since selection of the aforementioned Tg 
Regarding claim 12: Example 1 of Vladimir comprises the first acrylic polymer (high hydroxyl resin) in an amount of 23 parts and second acrylic polymer (low hydroxyl resin), and therefore it can be determined the first acrylic polymer is present in an amount of 36 weight percent of the total combined weight of the first and second acrylic polymer. Likewise, Example 5 comprises 43 weight percent.
Regarding claim 13: Example 1 of Vladimir comprises the first acrylic polymer (high hydroxyl resin) in an amount of 23 parts and second acrylic polymer (low hydroxyl resin), and therefore it can be determined the first acrylic polymer is present in an amount of 36 weight percent of the total combined weight of the first and second acrylic polymer. Likewise, Example 5 comprises 43 weight percent.
Regarding claim 14: Isocyanate curing agents are used with excellent properties ([0025] Vladimir)
Regarding claim 15: Vladimir discloses the isocyanate component is in a stoichiometric amount relative to the reactive groups in the curing agent ([0031] Vladimir). Therefore, it can be determined this is equivalent to a 1.0 equivalents of 
Regarding claim 16: Vladimir is directed to a process of coating a substrate which process comprises:
(i) applying a powder coating composition to a substrate, 
(ii) melting the powder by convection or radiation heating. ([0036] Vladimir). 
An insoluble polymer network is formed. In particular, the powder coating has excellent solvent resistance and is has excellent adhesion to the substrate ([0051] Vladimir). 
The powder coating composition comprising:
(a) a first hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of at least 75 KOH/g, preferably a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir);
(b) a second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir).
(c) a crosslinker reactive with the first and second hydroxyl functional acrylic resins ([0024]-[0029] Vladimir); and
The ratio of the high hydroxyl acrylic resin to the low hydroxyl acrylic resin is greater than 0.5 in Examples 1-2, 4-5, 7 of Vladimir. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
(d) a filler can be any filler known in the art ([0032] Vladimir), but does not specifically name an acicular filler. 
Cramer discloses powder coating which contain acrylic resins and a filler including wollastonite (an acicular filler) (abstract Cramer). At the time of the invention, a person of ordinary skill in the art would have found it obvious to select wollastonite (an acicular filler) since Cramer teaches wollastonites are commercially available (0043] Cramer), and also teaches the working examples comprising wollastonite improve crack resistance ([0068] Cramer). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected wollastonite as the specific filler in Vladimir to arrive at the present invention. 
Cramer discloses the wollastonite filler can be present in an amount of 10 phr or more ([0046] Cramer), which corresponds to at least 10% by weight solids (as in claim 7),
The combination of Vladimir and Cramer doesn't specifically recite a gloss at 60° and 85° when applied to a substrate and cured. However, the powder coating produced in the combination of Vladimir and Nicholl is substantially identical to the powder coating produced in the instant specification at [0014]-[0016]. In particular, Examples 1-2 contain a first low hydroxyl functional acrylic having a hydroxyl value of 60 KOH/g, a high hydroxyl functional acrylic having a high hydroxyl value of 250 KOH/g, a blocked isocyanate crosslinker, wollastonite filler, and further additives. This is substantially identical to the composition suggested by the combination of Vladimir and Nicholl, wherein Vladimir teaches preference is given to the use of at least one resin with a hydroxyl number of less than 50 mg KOH/g in combination with a resin with a hydroxyl number of at least 200 mg KOH/g ([0020] Vladimir). Further, a blocked isocyanate crosslinker reactive with the first and second hydroxyl functional acrylic resins is utilized ([0024]-[0029] Vladimir). A wollastonite filler is taught in Cramer.
The powder coating is applied by spraying with an electrostatic gun ([0036] Vladimir), which is the same method of application in the present specification at [0014]. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, a prima facia case of obviousness has been established suggested by the combination of Vladimir and Cramer having a gloss within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


Claims 1, 3-6, 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vladimir et al. (EP 1 162 241 A2) in view of Wollastonite A versatile Functional Filler (PCI, November 1, 2002), herein after "PCI publication" and Cramer et al. (US 2005/0064294 A1).
Regarding claim 1: Vladimir discloses a powder coating composition comprising:

(b) a second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir).
(c) a crosslinker reactive with the first and second hydroxyl functional acrylic resins ([0024]-[0029] Vladimir); and
The ratio of the high hydroxyl acrylic resin to the low hydroxyl acrylic resin is greater than 0.5 in Examples 1-2, 4-5, 7 of Vladimir. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
(d) a filler can be any filler known in the art ([0032] Vladimir), but does not specifically name an acicular filler. 
The PCI publication teaches wollastonite acicular as a filler in powder coating. One skilled in the art would have been motivated to have selected wollastonite as the filler of choice in Vladimir since wollastonite is used in corrosion resistant acrylic copolymer coatings (p. 5 PCI publication). This would be desirable in Vladimir since the compositions can be applied to a metal substrate ([0041] Vladimir). The PCI publication further teaches that Wollastonite is a versatile filler, which is used for corrosion control, 
The combination of Vladimir and the PCI Publication doesn’t specify the amount of filler component.
Cramer discloses the wollastonite filler can be present in an amount of 10 phr or more ([0046] Cramer), which corresponds to at least 10% by weight solids (as in claim 7). Examples 1-2 comprise wollastonite at a level of at least 25% by solids of the coating composition. One skilled in the art would have been motivated to have selected this amount as the amount of choice in the combination of Vladimir and the PCI Publication to provide a composition that is melt flowable, or film-forming ([0046] Cramer). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected the amounts taught by Cramer as the amounts amount of choice in the combination of Vladimir and the PCI Publication to arrive at the instant invention. 

The powder coating is applied by spraying with an electrostatic gun ([0036] Vladimir), which is the same method of application in the present specification at [0014]. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, a prima facia case of obviousness has been established suggested by the combination of Vladimir and the PCI publication and Cramer having a gloss within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Regarding claim 3: The first acrylic powder resin of Vladimir preferably has a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir).
Regarding claims 4-5: Vladimir discloses the second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir). A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 6: Suitable fillers include wollastonite (the PCI publication). 
Regarding claims 7-9: Cramer discloses the wollastonite filler can be present in an amount of 10 phr or more ([0046] Cramer), which corresponds to at least 10% by weight solids (as in claim 7), at least 15% by weight solids (as in claim 8), and at least 25% by weight solids (as in claim 9) of the coating composition. Examples 1-2 comprise wollastonite at a level of at least 25% by solids of the coating composition. One skilled in 
Regarding claims 10-11: Vladimir explains the best results are found if the Tg of the coatings ranges from 50 to 130 °C ([0038] Vladimir), but does not specifically disclose individual Tg of acrylic resins. However, the Tg of individual polyester resins in Example 1 is noteworthy, which are both above 35 °C. 
As explained in US 5,631,330, the glass transition temperature of a mixture can be found by the following formula (col. 16 US 5,631,330)

    PNG
    media_image1.png
    200
    417
    media_image1.png
    Greyscale

Therefore, a coating composition comprising W1 = 23/63 (i.e. 23 parts as in Example of Vladimir), and W2 = 40/63 (i.e. 40 parts as in Example 1), wherein the first and second resins have Tg of 50 °C results in a Tg of the coating of 50 °C.

Regarding claim 12: Example 1 of Vladimir comprises the first acrylic polymer (high hydroxyl resin) in an amount of 23 parts and second acrylic polymer (low hydroxyl resin), and therefore it can be determined the first acrylic polymer is present in an amount of 36 weight percent of the total combined weight of the first and second acrylic polymer. Likewise, Example 5 comprises 43 weight percent.
Regarding claim 13: Example 1 of Vladimir comprises the first acrylic polymer (high hydroxyl resin) in an amount of 23 parts and second acrylic polymer (low hydroxyl resin), and therefore it can be determined the first acrylic polymer is present in an amount of 36 weight percent of the total combined weight of the first and second acrylic polymer. Likewise, Example 5 comprises 43 weight percent.
Regarding claim 14: Isocyanate curing agents are used with excellent properties ([0025] Vladimir)
Regarding claim 15: Vladimir discloses the isocyanate component is in a stoichiometric amount relative to the reactive groups in the curing agent ([0031] 
Regarding claim 16: Vladimir is directed to a process of coating a substrate which process comprises:
(i) applying a powder coating composition to a substrate, 
(ii) melting the powder by convection or radiation heating. ([0036] Vladimir). 
An insoluble polymer network is formed. In particular, the powder coating has excellent solvent resistance and is has excellent adhesion to the substrate ([0051] Vladimir). 
The powder coating composition comprising:
(a) a first hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of at least 75 KOH/g, preferably a hydroxyl number of at least 200 mg/KOH ([0020] Vladimir);
(b) a second hydroxyl functional polymer, which can be acrylic ([0019] Vladimir), which can have a hydroxyl value of less than 75 mg KOH/g [0018]-[0020] Vladimir).
(c) a crosslinker reactive with the first and second hydroxyl functional acrylic resins ([0024]-[0029] Vladimir); and
The ratio of the high hydroxyl acrylic resin to the low hydroxyl acrylic resin is greater than 0.5 in Examples 1-2, 4-5, 7 of Vladimir. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
(d) a filler can be any filler known in the art ([0032] Vladimir), but does not specifically name an acicular filler. 
The PCI publication teaches wollastonite acicular as a filler in powder coating. One skilled in the art would have been motivated to have selected wollastonite as the filler of choice in Vladimir since wollastonite is used in corrosion resistant acrylic copolymer coatings (p. 5 PCI publication). This would be desirable in Vladimir since the compositions can be applied to a metal substrate ([0041] Vladimir). The PCI publication further teaches that Wollastonite is a versatile filler, which is used for corrosion control, provides resistance to flash and early rust, high whiteness powder, and can be used in architectural, industrial, and marine coatings to ensure film integrity when exposed to physical and environmental assault. The acicular shape of wollastonite particles, even at low aspect ratios, reinforces coating films, providing both durability and flexibility, plus superior scrub and abrasion resistance (p. 6 PCI Publication). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected wollastonite as the filler of choice in Vladimir to arrive at claim 1 of the present invention. 
The combination of Vladimir and the PCI Publication doesn’t specify the amount of filler component.
Cramer discloses the wollastonite filler can be present in an amount of 10 phr or more ([0046] Cramer), which corresponds to at least 10% by weight solids (as in claim 7). Examples 1-2 comprise wollastonite at a level of at least 25% by solids of the coating composition. One skilled in the art would have been motivated to have selected this amount as the amount of choice in the combination of Vladimir and the PCI Publication to provide a composition that is melt flowable, or film-forming ([0046] Cramer). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected the amounts taught by Cramer as the amounts amount of choice in the combination of Vladimir and the PCI Publication to arrive at the instant invention. 
The combination of Vladimir and the PCI publication and Cramer doesn't specifically recite a gloss at 60° and 85° when applied to a substrate and cured. However, the powder coating produced in the combination of Vladimir and the PCI publication is substantially identical to the powder coating produced in the instant specification at [0014]-[0016]. In particular, Examples 1-2 contain a first low hydroxyl functional acrylic having a hydroxyl value of 60 KOH/g, a high hydroxyl functional acrylic having a high hydroxyl value of 250 KOH/g, a blocked isocyanate crosslinker, wollastonite filler, and further additives. This is substantially identical to the composition suggested by the combination of Vladimir and the PCI publication, wherein Vladimir teaches preference is given to the use of at least one resin with a hydroxyl number of less than 50 mg KOH/g in combination with a resin with a hydroxyl number of at least 200 mg KOH/g ([0020] Vladimir). Further, a blocked isocyanate crosslinker reactive with the first and second hydroxyl functional acrylic resins is utilized ([0024]-[0029] Vladimir). A wollastonite filler is taught in the PCI publication.
The powder coating is applied by spraying with an electrostatic gun ([0036] Vladimir), which is the same method of application in the present specification at [0014]. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, a prima facia case of obviousness has been established suggested by the combination of Vladimir and the PCI publication and Cramer having a gloss within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.




Response to Arguments

Applicant's arguments filed 2/12/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5-8 Remarks) the Examiner is requested to review Giles cited in IDS filed 8/13/2019 and discussed in USSN 13/798,329 Declaration filed 8/6/2018. Giles shows a combination of high and low hydroxyl value acrylic powder resins can provide a synergistic reduction in gloss even without an acircular filler. See in particular, pp 26253-254 and Figure 3 surface roughness plot. The synergistic effect has not been shown by any cited documents, and therefore Giles synergistic effect is a strong independent evidence of nonobviousness. MPEP 716.02(a). 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 

Further, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). See MPEP 2144 (IV).


	Applicant argues (8 Remarks) low gloss powder coatings have value in firearms, military, and other low reflectance articles. As noted by Giles, this is difficult to accomplish, and the synergistic effects taught in Giles are not difficult in PVC powder coatings. Vladimir describes a powder coating having good release properties. Good release properties are indicative of low reflectance levels, and Vladimir’s coatings would be unlikely to be a low reflectance coating. 
	This argument is not found persuasive since a prima facia case of obviousness is disclosed by Vladimir and Nicholl/ Cramer / PCI publication to arrive at the claimed gloss level. Arguments of unexpected results are not persuasive for the same reasons above. 


This argument is not found persuasive since characterization of Vladimir to polyester resins having high and low hydroxyl numbers would be a wholly incorrect mischaracterization of Valdimir. The entire reference of Vladimir is directed to a high and low hydroxyl resins. See abstract and claims Vladimir. Further, Vladimir specifically recites preference is given to the use of at least one resin with a hydroxyl number of less than 50 mg KOH/g in combination with a resin with a hydroxyl number of at least 200 mg KOH/g. ([0020] Vladimir). 


	Applicant argues (p. 9-10 Remarks) Vladimir does not disclose 10% by weight filler, let alone at least 10% by weight acicular filler. The Examiner argues fillers are art recognized equivalents, although this ignores teachings of Giles. One skilled in the art would be expected to select a conductive filler. 
	This argument is not found persuasive since wollastonite is specifically disclosed by Nichol. Further, arguments of unexpected results are not found persuasive. 


Applicant argues (p. 10-11 Remarks) Cramer is not combinable with Vladimir since they are directed to different resins. 
This argument is not found persuasive since it is not necessary for Cramer to disclose the same resins and applications as that in Vladimir for the references to be combinable. It is well settled that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01(a). I the present case, Cramer discloses powder coating which contain acrylic resins and a filler including wollastonite (an acicular filler) (abstract Cramer), and therefore it is the Examiners position that Cramer is combinable with Vladimir. 


Applicant argues (p. 11 Remarks) Example 10 shows improved cracks over Example 12 that contains Mica, although Examples 4 and 5 show no cracks, and do not contain wollastonite. 
This argument is not found persuasive since the improved Example 10 is sufficient to provide a prima facia case of obviousness. Further, "[I]n a section 103 Merck & Co., Inc. v. Biocraft Laboratories, Inc. 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)).


Applicant argues (p. 12-13 Remarks) Vladimir does not provide indication the compositions would not provide adequate corrosion resistance on metal substrates. The emphasis is on ceramic and glass substrates. Vladimir expressly says substrates can be treated and/or a primary layer used. 
This argument is not found persuasive since Vladimir’s teachings of treated substrates and/or a primer layer indicates that improved corrosion resistance would be desirable. Therefore, one skilled in the art would have been motivated to have selected wollastonite as the filler of choice in Vladimir since wollastonite is used in corrosion resistant acrylic copolymer coatings (p. 5 PCI publication).


Applicant argues (p. 13 Remarks) with respect to claims 7-9 (now incorporated into claim 1), the office action fails to explain why the proposed combination would not 
This argument is not found persuasive since Cramer also discloses wollastonites are commercially available (0043] Cramer), and also teaches the working examples comprising wollastonite improve crack resistance ([0068] Cramer). Hence, the combination of commercially available wollastonite as well as improved crack resistance is sufficient motivation. 


Applicant argues (p. 13-14 Remarks) with respect to claims 7-9 (now incorporated into claim 1), Cramer teaches the amount of wollastonite filler is added to improve electrical insulating properties of cured compositions. No showing is made that Vladimir’s transfer printing application would have any need for improved electrical properties.
This argument is not found persuasive since one skilled in the art would have been motivated to have selected this amount as the amount of choice in the combination of Vladimir and the PCI Publication to provide a composition that is melt flowable, and film-forming ([0046] Cramer). Thus arguments of insulating properties are not relevant. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768